Dear Mr. Carson:
You requested that this office expand Opinion Number 89-382 and render an opinion addressing whether proceeds of a two percent (2%) sales tax levied in Sales Tax District #3 of the Parish of St. Tammany (the "Taxing District") may be used by the St. Tammany Parish Police Jury, as governing authority for the Taxing District, for the purpose of establishing a weight enforcement program to enforce the parish overweight ordinance.
Your request advised that the establishment of a weight enforcement program is necessary to safeguard the roads that are improved in the capital improvement program by making sure that no overweight vehicles can damage the roads.  You further stated that the parish weight enforcement program would generally consist of two vehicles, plus two enforcement officers per vehicle, along with the appropriate scales to properly weight the overweight vehicles.
The St. Tammany Parish Police Jury's Process Verbal of the Sales Tax proposition provides, in pertinent part, that the net proceeds shall be used for the following purposes:
1.  Constructing, overlaying and improving . . . roads, streets and bridges in the District; and
2.  Repairing and maintaining roads, streets and bridges in the District (including the acquisition of all equipment and materials and payment of all salaries directly in connection therewith).
It is the opinion of this office that the establishment of a weight enforcement program for the purpose of safeguarding roads from damage by overweight vehicles, is consistent with the sales tax proposition as approved by the voters.  Such program would be an integral part of "maintaining roads, streets and bridges in the District," and such a program could be funded from the proceeds of two percent (2%) sales tax.
Trusting this adequately responds to your request, I remain,
Sincerely,
                        RICHARD P. IEYOUB Attorney General
                        BY: ELIZABETH K. HARRIS Assistant Attorney General
RPI:EKH:jav:2283s